Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species B, in the reply filed on 6/3/2022 is acknowledged. Claims 1-11 are withdrawn. Claims 18-20 have been cancelled. Claims 12-17 read on the elected invention. 
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 3, “the second the rail dock” should read “the second .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dillon (US 2009/0270677). Dillon discloses a universal stabilizer for a delivery system (e.g., 110 or 150), the stabilizer comprising a longitudinally extending rail (30) having an upper facing surface and a lower facing surface (noting also that the rail may have rectangular cross-sectional shape as per par. [0030]), a stationary clamp (35) attached to a lower facing surface (note that two elements may be considered attached to one another through their common connection to an additional element; nonetheless, the clamp 35 at its lower end directly engages the lower facing surface of the rail; clamp 35 may be permanently attached as per par. [0036]), a movable clamp (70) attached to a lower facing surface of the rail (see 72/75) and spaced longitudinally away from the stationary clamp, wherein the movable clamp is configured to translate along the rail ([0037]), a rail dock (50) attached to the upper facing surface of the rail, the rail dock configured to mate with a delivery system holder (65 capable of holding a delivery system in place within the rail dock; [0033)) on an upper facing surface (62) of the rail dock, wherein the rail dock is configured to translate along the longitudinally extending rail. 
Regarding claim 15, it is noted that the delivery system holder is not positively recited. Claim 12 positively recites a “rail dock”, the rail dock “configured to mate with a delivery system holder on an upper facing surface of the rail dock”. Because the rail dock (50) of Dillon is capable of mating with a delivery system holder having a handle carriage comprising a track and a delivery system clamp as claimed (e.g., such a delivery system holder could be fastened to the rail dock using a clamp, adhesive, or other known fastener, or could be received within opening 64 of rail dock) it meets this recitation of intended use.  
Regarding claim 17, the stabilizer of Dillon further comprises a second rail dock (additional connector not illustrated, but described in [0034] as identical to 50 or 70) attached to an upper facing surface of the longitudinally extending rail and spaced apart from the rail dock (noting all connectors of Dillon may be spaced apart), the second rail dock configured to mate with a second delivery system holder (similar to 65) on an upper facing surface of the second rail dock, wherein the second rail dock is configured to translate along the longitudinally extending rail in the same manner as connectors 50 and 70. 
Claim(s) 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Boulis et al. (US 2010/0030184). Boulis discloses a universal stabilizer for a delivery system (e.g., 126, which delivers fluid)) comprising a longitudinally extending rail (19) having an upper facing surface and a lower facing surface, a stationary clamp (40; fig. 2a,2b) attached to the lower facing surface of the rail (noting that clamp 40 surrounds entire outer circumference of rail and engages lower surface of rail; see fig. 3c [0071]), a movable clamp (42) attached to the lower facing surface of the rail and spaced longitudinally away from the stationary clamp (figs. 1a,2b), wherein the movable clamp is configured to translate along the longitudinally extending rail (noting openings 48/50 pass all the way through clamp 42; fig. 3d), and a rail dock (14/94) attached to the upper facing surface of the rail, the rail dock configured to mate with a delivery system holder (16) on an upper facing surface of the rail dock, wherein the rail dock is configured to translate along the rail. 
Regarding claim 14, the rail dock comprises a handle (100) connected to a plate (14) on an opposite side of the rail dock (e.g., from 102), wherein activation of the handle (via portion 106) prevents the rail dock from translating on the rail ([0078]). 
Regarding claim 15, it is noted that the delivery system holder is not positively recited as part of the claimed universal stabilizer. Claim 12 positively recites a “rail dock”, the rail dock “configured to mate with a delivery system holder on an upper facing surface of the rail dock”. Because the rail dock (14/94) of Boulis is capable of mating with a delivery system holder having a handle carriage comprising a track and a delivery system clamp as claimed (e.g., such a delivery system holder having the claimed structure could be received in universal joint (94)) it meets this recitation of intended use.  
Regarding claim 17, Boulis discloses that more than two clamp members (32) can be included on the rail ([0070]). One of these additional clamp members (32) is being considered the claimed second rail dock attached to an upper facing surface of the rail (noting that the clamp members contact both the upper and lower facing surfaces of the rail). The second rail dock is configured to translate along the longitudinally extending rail in the same manner as clamp member (42) since the rail receiving openings extend all the way through the clamp member. The limitation of the rail dock being “configured to mate with a second delivery system holder on an on upper facing surface of the rail dock” is a functional limitation. The second delivery system holder is not being positively recited as part of the claimed universal stabilizer. Because the upper facing surface of the clamp can mate with a second delivery system holder (e.g., consider a second delivery system holder that has an adhesive on its bottom surface, or a second delivery system holder having a cavity into which the top surface of the 2nd rail dock is received), it meets this functional limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Hancock (US 2001/0037123).
Regarding claim 13, Dillon discloses a movable clamp (70) as discussed above in more detail, but does not disclose that the clamp comprises knob configured to adjust a longitudinal position of the movable clamp. Hancock discloses another stabilizer comprising a rail (22) and a movable clamp attached thereto, wherein the clamp comprises a knob (40) configured to adjust a longitudinal position of the clamp through rotation of the knob by controlling rotation of a pinion gear (52) that engages a rack (48) formed on the rail (22) (see par. [0036] – [0037]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Dillon to include such a knob on the movable clamp, the knob configured to adjust a longitudinal position of the movable clamp as taught by Hancock to facilitate more controlled movement of the clamp along the rail (as compared to merely grasping and sliding the clamp manually). 
Regarding claim 16, Dillon discloses that the rail further comprises a first pair of outwardly extending protrusions forming a first cavity (37) therebetween and into which a projection (58) on the rail dock and on the clamp is received. Dillon does not expressly disclose a second pair of outwardly extending protrusions forming a second cavity on the opposite side of the rail from the first pair of outwardly extending protrusions. However, Hancock discloses another rail (24; fig. 1) over which a rail dock slides, wherein the rail comprises first and second pairs of outwardly extending protrusions (each pair formed from 32 and unlabeled bottom protrusion; fig. 1), a first and second cavity (30; fig. 1) formed between the first pair of protrusions and the second pair of protrusions, respectively, wherein the pairs of protrusions are on opposite sides of the rail as shown in figs. 1 and 5. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Dillon to include a second pair of outwardly extending protrusions forming a second cavity therebetween and on an opposite side of the rail from the first pair of outwardly extending protrusions as such a configuration is known in the art and provides the predictable result of increased prevention of unintentional rotational movement of the rail dock relative to the rail. Furthermore, it has been held that the mere duplication of the essential working parts of a device (i.e., the addition of 2nd pair of protrusions forming a second cavity therebetween that provides same function as 1st pair of protrusions) involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 7/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771